SENTELL, Clerk.
RULE 40, ALABAMA RULES OF JUDICIAL ADMINISTRATION — FEES FOR TRANSCRIPTS PREPARED BY COURT REPORTERS
Mr. J. B. Vines, Circuit Clerk and Register, Bessemer Division, Tenth Judicial Circuit, has submitted to me, as Clerk of the Supreme Court, pursuant to § 12-2-19(d), Code of 1975, the following questions:
(1) What is the amount of the fee that may be charged by a court reporter for preparation of the original impression of each page of the transcript of proceedings on appeal to the Court of Civil Appeals?
(2) Is there a distinction between the charge permitted by an official court reporter and the charge permitted by a “roving court reporter” who is as- ' signed by the Office of Court Management to fill a temporary vacancy created by the absence of an official court reporter?
The answer to the first question is $1.65 for the preparation of the original impression for each page of the transcript and 10 cents per page for each copy of the original impression.
The answer to the second question is no.
I
Rule 40, Alabama Rules of Judicial Administration, provides that all court reporters shall be allowed a fee of $1.65 for the preparation of the original impression for each page of the reporter’s transcript and 10 cents per page for each copy of the original impression. This fee schedule is applicable not only to appeals to the Court of Civil Appeals but also to the Supreme Court and the Court of Criminal Appeals.
This rule was adopted by the Supreme Court pursuant to the provisions of § 12-17-276, Code of Alabama 1975, which reads:
Transcript Fees.
Notwithstanding any statutes existing on October 10, 1975, which prescribe fees to be paid to court reporters for producing transcripts of their stenographic notes, the amounts of these fees may be fixed and adjusted by the supreme court at such times as it shall determine.
Furthermore, the power to adopt this rule was granted by § 6.11 of the Judicial Article (Amendment 328 to the Constitution of Alabama of 1901) which provides, among other things, the following:
“The supreme court shall make and promulgate rules governing the administration of all courts and rules governing practice and procedure in all courts; ...”
II
The rate of $1.65 per page for the original impression and 10 cents for each copy of the transcript on appeal applies to “roving reporters.” Rule 40(A), Alabama Rules of Judicial Administration, specifically governs all court reporters. § 12-17-272, Code of Alabama, 1975, contains the following sentence:
“Transcript fees of special roving reporters and special reporters shall be paid at the rate set for court reporters, pursuant to section 12-17-276.”